Kane, J.
This is an appeal pursuant to G.L. c. 90C concerning a civil motor vehicle infraction. Defendant was found responsible by the judge and appealed to this division.
The claim of error1 raised by the defendant concerns the judge's assessment of conflicting evidence. Where there is a conflict in the evidence it is the duty of the trial judge to resolve the conflicts in arriving at a decision. An appellate division reviews questions of law and cannot review the trial judge's findings of fact. N.B. Lumber Corp. v. Boisvert, 51 Mass. App. Div. 186, 192 (1973). The defendant has not presented an error of law but simply a disagreement with the facts. Commonwealth v. Hawxhurst, 1988 Mass. App. Div. 25.
There being no error of law, the adjudication is affirmed. The payment of all assessments is suspended for thirty (30) days from the date the clerk gives notice of this opinion to the parties.

 Although not argued before this Court, defendant in his written claim of error cited the failure to provide a trial by jury. The right to a jury trial does not attach to the adjudication of a civil motor vehicle infraction. Comm. v. Mongardi, 1987 Mass. App. Dec. 106.